 ,In, theMatter Of JAMESON COMPANYandCORONA CITRUS WORKERSINDUSTRIAL UNION, LOCAL #342 OF THE UNITED CANNERY, AGRI-CULTURAL, PACKING AND ALLIED WORKERS OF AMERICA, C. I. O.Case No. R-1870ORDER DISMISSING PETITION WITH LEAVE TO-.REINSTATE PROCEEDINGSAugust 13, 1940On-July 3, 1940, the National Labor Relations Board, herein calledthe Board, issued its Decision and Direction of Election in the above-entitled proceedings,' wherein it directed that an election by secretballot be conducted among employees of Joy G. Jameson, Miriam W.Jameson, Eloise Jameson, and Adelaide Jameson, copartners doingbusiness under the trade name and style of Jameson Company,Corona, California, herein called the- Company; provided, however,that Corona Citrus Workers Industrial Union, Local #342 of theUnited Cannery, Agricultural, Packing and Allied Workers of Amer-ica,C. I. 0., the petitioning and sole labor organization interested insuch election, herein called the Union, file herein a certain statement insubstance and in effect as in said Direction set forth.On July 15 theUnion filed such a statement, a copy of which was duly served uponthe Company.On July 25 the Union lodged with the Board its written applicationfor an amendment by the Board of the Decision and Direction ofElection, to the effect that the election therein directed be postponeduntil some time between January 1 and March 31, 1941.The Unionstates in support of its application that less than one-half of the per-sons usually employed by the respondent are presently working. Inthe Decision we pointed out that employment with the Company wasseasonal, dependent upon the maturity of the various fruits and groveconditions.We construe the application for a postponement, in the light of therepresentations therein made, as a request by the Union that in anyevent no election be held herein prior to January 1, 1941. In view ofthe uncertainty of the Union's status as collective bargaining agencyof employees of the Company on and after January 1, 1941, we shall'25N.L R B 6426 N. L. R. B., No. 57.550 JAMESON COMPANY551dismiss the petition for investigation and certification.However, theUnion may, if it so desires, reinstate the proceedings herein upon theterms and under the conditions set forth in the Order.For purposessolely of such reinstatement, jurisdiction over these proceedingsherein is reserved.By virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,the National Labor Relations Board hereby orders that the petition forinvestigation and certification of representatives of employees of JoyG. Jameson, Miriam W. Jameson, Eloise Jameson, and AdelaideJameson, copartners doing business under the trade name and styleof Jameson Company, Corona, California, filed herein by CoronaCitrusWorkers Industrial Union, Local #342 of the United Cannery,proceedings herein, be, and the same hereby are, dismissed; provided,that leave be, and the same hereby is, granted to the said CoronaCitrusWorkers, Industrial Union, Local #342 of the United Cannery,-Agricultural, Packing and Allied Workers of America, C. I. 0., upon ashowing made to the Regional Director or the Board 'of, substantialrepresentation by itself for the purposes of collective bargaining amongemployees in the collective bargaining unit heretofore found in- theseproceedings to be appropriate, to file with the National Labor Rela-tions Board in Washington, D. C., an application in writing requestingthat the proceedings herein, including said petition for investigationand certification, be reinstatednunc pro tuncas of July 3, 1940, thatan election by secret ballot be held among all employees within saidunit to determine whether or not said Union is the statutory represent-ative of said employees, and that further action consistent therewithand upon the petition and record be had, provided further said applica-tion be filed not later than March 31, 1941.MR. WM. M. LEISERSON, dissenting:I am of the opinion that the petition should be dismissed, withoutprejudice to the right of the petitioning union to file another petition.